Citation Nr: 0618337	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for 30 days or more for VA purposes.

2.  Entitlement to service connection for a heart condition, 
to include atherosclerotic heart disease.  

3.  Entitlement to service connection for a lung condition, 
to include tuberculosis and left parahilar lung pneumonitis.

4.  Entitlement to service connection for hearing loss of the 
left ear.

5.  Entitlement to service connection for loss of vision of 
the left eye, to include as secondary to a service-connected 
scar.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran has recognized service from November 1941 to 
April 1942, and from August 1945 to January 1946.  He has 
recognized POW status from April 10, 1942 to April 16, 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2003, July 2003, and June 2004 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which in pertinent part denied entitlement to 
POW status for 30 days or more for VA purposes, entitlement 
to service connection for a heart condition,  service 
connection for a lung condition, service connection for 
hearing loss of the left ear and service connection for loss 
of vision of the left eye.

In June 2004, the veteran perfected his appeal.  He elected 
to have the case decided without a hearing.  

In June 2004, the RO denied the appellant's claim for service 
connection for loss of vision of the left eye, to include as 
secondary to a service-connected scar.  In June 2004, the RO 
received a VA 9 form wherein the veteran expressed 
disagreement with the RO's findings regarding service 
connection for loss of vision of the left eye.  The Board 
finds that the June 2004 statement submitted by the veteran 
should be read liberally to meet the requirements for a 
notice of disagreement (NOD) with respect to the claim for 
service connection for loss of vision of the left eye.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2005); 
Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the 
language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C. 
§ 7105, and assuming that the [claimant] desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task).  See also Gallegos v. Principi, 16 Vet. App. 
551 (2003) (per curiam).  Where, as here, a veteran files a 
NOD and the RO has not issued a Statement of the Case (SOC), 
the claim must be remanded to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

The claim for service connection for loss of vision of the 
left eye is addressed in the remand appended to this 
decision.  This claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part with 
respect to this issue.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was a POW of the Japanese Government from 
April 10, 1942, to April 16, 1942; the preponderance of the 
evidence is against a finding that he had POW status for a 
period of 30 days or more.

3.  The veteran currently has atherosclerotic heart disease.

4.  The service medical records are negative for any findings 
attributable to a lung condition, to include tuberculosis and 
left parahilar lung pneumonitis; the post-service medical 
evidence does not show a lung disability until more than 50 
years after service, and the preponderance of the competent 
evidence is against a nexus between a current diagnosis of a 
lung condition and any incident of service.

5.  The service medical records are negative for any findings 
attributable to left ear hearing loss; the post-service 
medical evidence does not show complaints or treatment 
relating to left ear hearing loss until more than 50 years 
after service, and the preponderance of the competent 
evidence is against a nexus between a current diagnosis of 
hearing loss of the left ear and service.
CONCLUSIONS OF LAW

1.  The appellant meets the legal criteria required for 
recognized POW status for 6 days; he does not meet such legal 
criteria for POW status for 30 days or more.  38 U.S.C.A. §§ 
101(32), 1110 (West 2002); 38 C.F.R. § 3.159 (2005).

2.  Atherosclerotic heart disease is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.307, 3.309(c) (2005).

3.  A lung disease, to include tuberculosis and left 
parahilar lung pneumonitis, was not incurred in or aggravated 
during the veteran's active service, nor may pulmonary 
tuberculosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.374 
(2005).

4.  A left ear hearing loss was not incurred in or aggravated 
by active service, nor may sensori-neural hearing loss of the 
left ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

As the Board's decision grants the veteran's claim for 
service connection for heart disease, no further development 
is required with regard to this issue.  The claim for service 
connection for loss of vision of the left eye does require 
additional development and is addressed in the remand below.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2000, August 2001, March 2003, October 2003, December 2003 
and March 2004 letters, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claims.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in May 2000, August 2001, March 2003, October 
2003, December 2003 and March 2004, specifically notified him 
of the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
May 2000, August 2001, March 2003, October 2003, December 
2003 and March 2004 letters, requested that the veteran 
provide the RO any evidence in his possession that pertained 
to his claims.  In this case, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the RO decisions that 
are the subject of this appeal.  The Board also notes that 
prior to these RO decisions and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would help 
substantiate his claims.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date if 
any of the service connection claims were allowed.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for a lung disease and 
hearing loss of the left ear, the questions of the 
appropriate rating or effective date have been rendered moot 
with respect to these issues.  

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
service medical records are associated with the claims file, 
as are the identified and available relevant post-service 
medical records.  The appellant has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide his appeal for 
extended POW status and service connection for lung disease 
and left ear hearing loss.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran's claimed 
conditions are causally linked to service, the Board notes 
that, in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005). 

As noted above, service connection for the veteran's heart 
disease is warranted and his claim for service connection for 
loss of vision of the left eye is addressed in the remand 
below.  As to the other service connection issues on appeal, 
given the service and post-service medical evidence that is 
of record, the paucity of any abnormal objective findings or 
a diagnosis of a lung disease or hearing loss of the left ear 
until more than 50 years post-service and in the absence of 
any competent opinion linking either condition to service, 
the Board finds that a medical examination and/or opinion is 
not necessary to adjudicate these issues.  Id.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Entitlement to recognition as a former POW for 30 days or 
more for VA purposes

In an application for VA compensation benefits dated in June 
1987, the veteran stated that he was a POW from April 1942 to 
October 28 1942.  The RO determined that the veteran was a 
POW during recognized service from April 10 to April 16, 
1942, but no longer than 6 days.  

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  In Manibog v. Brown, 
8 Vet. App. 465 (1996) the Court noted that this law and 
regulation requires VA to accept a finding that the person 
was a POW, but does not require VA to accept a finding that a 
person was not a POW.  However, this case does not only turn 
on whether the veteran was held prisoner, but whether he had 
recognized service at the time.

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a)-(b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veteran status) with either official 
documentation issued by a United States service department or 
by an acceptable document reflecting the alleged service.  38 
C.F.R. § 3.203.

In cases for VA benefits, where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  In his 
processing affidavit dated in January 1946, the veteran 
stated that he was called into active duty on November 19, 
1941. He was inducted into USAFFE on November 22, 1941, he 
was with the "F" Btry. 3rd Bn. 71st FA from November 25, 1941 
to April 9, 1942, he was a POW from April 10, 1942 to April 
16, 1942.  He also stated that he was hiding from the 
Japanese from April 17, 1942 to October 1, 1942.  He was 
again held as a POW from October 2, 1942 to October 28, 1942.  
Thereafter, he was a civilian from October 29, 1942 to 
February 28, 1944; he helped his parents at home from 
February 29, 1944 to July 31, 1944.  The veteran joined the 
guerillas from August 19, 1944 to March 24, 1945.  He 
requested for discharge to join the forces in Leyte on March 
25, 1945, he was attached to the 40th Div. USA, he was 
processed on November 9, 1945, the veteran was with the 3rd 
Repl. Bn. Co. 6th Repl. Bn. From November 10, 1945 to January 
6, 1946, and he was processed on January 1, 1946.  

The Board acknowledges the documentation of service provided 
by the appellant, to include his own statements in support of 
his claim for recognized POW status of 30 days or more from 
April 1942 to October 1942.  However, the persuasive evidence 
does not support the claim that he was a POW for 30 days or 
more during recognized service.  The service certification 
issued by the NPRC in October 1987, shows that the veteran 
had recognized service from November 1941 to April 1942, and 
from August 1945 to January 1946.  The NPRC specifically 
determined that the veteran was not a prisoner of war for 30 
days or more for any certified period of active service.  

Even if the veteran had been a POW from April 16, 1942 
through October 28 1942, according to the NPRC certification 
of service, it would have been during a period when he had no 
recognized service.  Absent certification of service from the 
service department, or an acceptable document reflecting the 
alleged service (38 C.F.R. § 3.203(a)), there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.  The appellant has had 
an opportunity to respond with additional evidence or 
argument on this ground for denying his claim.  He has 
neither come forward with appropriate evidence nor is there 
any reasonable possibility that such evidence exists.

The Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date certified 
by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department.  In this case, the appellant was informed by 
letter in May 2000, that he could submit additional documents 
to support his claim of POW status, to include Philippine Red 
Cross records, a Guarantor's receipt for a released POW, a 
Japanese Parole Certificate for a released POW or War Claims 
Commission records.  No such document or other relevant 
evidence has been submitted by the appellant, nor has he 
given any indication that any of the documents noted in 38 
C.F.R. § 3.203(a) exist.

In view of the NPRC finding and the absence of any of the 
requisite documents issued by the service department noted in 
38 C.F.R. § 3.203(a), the appellant did not have recognized 
service such as to confer on him the status of a former POW 
for 30 days or more for VA purposes.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Entitlement to service connection for a heart condition, to 
include atherosclerotic heart disease

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
atherosclerotic heart disease, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:

Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

As noted above, the veteran has been recognized as having 
been a POW from April 10, 1942, to April 16, 1942.  An x-ray 
report received at the RO in March 2003, shows a diagnosis of 
arteriosclerotic aorta.  An August 2001 private medical 
report shows diagnoses of ischemic heart disease and 
atherosclerotic heart disease.  At the time of his June 2003 
VA POW protocol examination, he was diagnosed as having ASHD, 
1st degree AV block, left anterior hemiblock, concentric left 
ventrivular hypertrophy, NIF, CFC II-B, EF = 77 percent, Mets 
5-6.  The examiner opined that it was at least as likely as 
not that the veteran's heart condition was related to his 
experiences as a POW.  Given the VA examiner's medical 
opinion and based upon the fact that the veteran has been 
diagnosed with atherosclerotic heart disease, along with the 
current regulations relating to presumptive diseases for 
former POWs, which make no reference to the period of time a 
prisoner must be interned or detained as it relates to the 
various heart diseases listed, service connection for 
atherosclerotic heart disease is warranted on a presumptive 
basis.  38 C.F.R. § 3.309(c)

Entitlement to service connection for a lung condition, to 
include tuberculosis and left parahilar lung pneumonitis

It is the veteran's contention that he contracted a lung 
condition, to include pulmonary tuberculosis and left 
parahilar lung pneumonitis, as a prisoner of war.

The veteran's service medical records, to include his 
discharge examination report, are negative for findings 
and/or diagnosis of a pulmonary disorder, to include 
tuberculosis and left parahilar lung pneumonitis. 

In November 1987 the veteran complained of chest pain since 
1946.  The post service medical reports include a November 
1987 X-ray report, which reflects that radiographic 
examination of the veteran's chest was negative for any 
abnormalities.  A March 2000 private medical report reflects 
that he complained of chest pain since 1975.  Other post-
service reports show treatment for cough and runny nose in 
1976 and 1980.  In a medical report received in March 2000, a 
clinician diagnosed the veteran with left parahilar lung 
pneumonitis.  In February 2003 and April 2003, he was 
diagnosed with minimal pulmonary tuberculosis.  The initial 
manifestation of the veteran's pulmonary tuberculosis and 
left parahilar lung pneumonitis recorded in the medical 
records, more than 5 decades after service, is too remote in 
time from service discharge to be attributed to service on a 
direct or presumptive basis absent competent medical evidence 
of a nexus.  In this case there is no competent medical 
evidence that causally links the veteran's current lung 
condition to service.  

The medical evidence of record reflects a gap of well over 50 
years between service discharge and a diagnosis for a lung 
condition.  The Board finds that the lack of evidence of 
treatment or contemporaneously recorded lay evidence during 
this period of time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  With respect to negative evidence, as noted above, 
the Court of Appeals for Veterans Claims has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 200

In reaching this decision, the Board has been sensitive to 
the veteran's statements elaborating on his belief that his 
pulmonary condition had its onset in service. However, as a 
layman he is not competent to provide a medical diagnosis or 
an opinion requiring medical knowledge, such as a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In short, there is no competent evidence of a lung condition, 
to include tuberculosis and left parahilar lung pneumonitis 
pulmonary, either in service or until decades thereafter.  
Pulmonary tuberculosis and lung pneumonitis, are not  
diseases recognized as entitled to presumptive service 
connection on the basis of the veteran's POW status, and 
there is no competent evidence otherwise suggesting that his 
lung condition is etiologically related to service.  
Accordingly, service connection for a lung condition, to 
include tuberculosis and left parahilar lung pneumonitis, is 
not warranted.

For the reasons stated above, the Board finds that service 
connection for a lung condition, to include tuberculosis and 
left parahilar lung pneumonitis pulmonary, is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for hearing loss of the 
left ear

The veteran claims that as a result of noise exposure during 
service, he developed left ear hearing loss.  The service 
medical records are negative for any findings attributable to 
left ear hearing loss.  A discharge examination performed in 
January 1946, revealed normal hearing.  

A post-service October 2000 medical report shows that the 
veteran complained of inability to hear clearly, especially 
from the left ear.  A February 2003 audiological examination 
report reflects hearing loss of the left ear, along with a 
note that states that that he was advised to seek assistance 
from VA for obtaining a hearing aid for the right ear.  These 
are the only existing records pertaining to hearing loss.  
There are no post-service medical records to suggest 
continuity of symptomatology following separation from 
service.  The medical evidence merely shows that well over 50 
years following discharge from service, he was evaluated for 
hearing loss.  Moreover, the clinicians who prepared the 
October 2000 and February 2003 post-service private medical 
statements did not indicate that there was a nexus between 
the veteran's service and a current diagnosis for left ear 
hearing loss.  There is no competent evidence linking left 
ear hearing loss to service.  See 38 C.F.R. § 3.303.

While the Board is sympathetic to the veteran's beliefs that 
his left ear hearing loss is related to service, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra; Mora, supra.  That is, although the veteran is 
competent to state that he had or has some degree of hearing 
loss, as a layman, he is not competent to give an opinion 
that he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2005), nor does he have the medical expertise to 
provide an opinion on the etiology of his current hearing 
loss.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for left ear hearing loss, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally, Gilbert, supra; 
Ortiz, supra.


ORDER

1.  Entitlement to recognition as a former POW for 30 days or 
more for VA purposes is denied.

2.  Entitlement to service connection for atherosclerotic 
heart disease is granted.  

3.  Entitlement to service connection for a lung condition, 
to include tuberculosis and left parahilar lung pneumonitis, 
is denied.

4.  Entitlement to service connection for hearing loss of the 
left ear is denied.


REMAND

As noted in the introduction, by a June 2004 rating decision, 
the RO denied service connection for loss of vision of the 
left eye, to include as secondary to a service connected 
scar.  The veteran thereafter submitted a statement that the 
Board construes as a timely Notice of Disagreement with that 
rating determination.  Because a Statement of the Case has 
not yet been issued, a remand for this action is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for loss of 
vision of the left eye, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
should be provided that informs the veteran of the type of 
evidence that is needed to establish a rating and effective 
date if service connection is granted for loss of vision of 
the left eye, to include as secondary to a service connected 
scar.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for loss of vision of the left 
eye, to include as secondary to a 
service connected scar.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim; (5) inform 
the claimant of the information or 
evidence needed to establish a rating if 
service connection is granted; and (6) 
inform the claimant of the information or 
evidence needed to establish an effective 
date if service connection is granted. 

2.  The AMC/RO should then readjudicate 
the claim for service connection for 
loss of vision of the left eye, to 
include as secondary to a service-
connected scar and, if the claim 
remains denied, issue a Statement of 
the Case to the veteran and his 
representative.  The Statement of the 
Case should include all relevant law 
and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).

The case should then be returned to the 
Board for further appellate 
consideration if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


